PER CURIAM.
American Express Travel Related Services Company, Inc. [American Express] appeals from an order granting the defendants’ Motion for Relief from Proceeding. We reverse.
“[Settlements are highly favored and will be enforced whenever possible.” BAC Int’l Credit Corp. v. Macia, 626 So.2d 1087, 1038 (Fla. 3d DCA 1993) (quoting Robbie v. City of Miami, 469 So.2d 1384, 1385 (Fla.1985)). In the instant case, the parties entered into a settlement agreement stipulating to the total amount due and providing for monthly payments of $1,000.00. The settlement agreement also provided that “[i]f defendants fail to timely make payments required by this agreement, final judgment shall be entered in favor of plaintiff.” The evidence clearly established that the defendants failed to make several payments in a timely manner. Moreover, the check for the July, 1993, payment was returned by the defendants’ bank marked “Returned Not Paid Uncollected Funds.” Therefore, pursuant to the clear and unambiguous terms of the settlement agreement, final judgment was to be entered in favor of the plaintiff, American Express. Accordingly, the trial court’s order granting the defendants’ Motion for Relief from Proceeding which had the effect of vacating the final judgment, is hereby reversed.